The appellant, Jesse Oliver Wright, a negro, was convicted of the crime of rape, alleged in a proper indictment to have been committed by him upon a married white woman, and he was thereupon sentenced to death by electrocution for his alleged offense.
The verdict of the jury is based primarily upon certain confessions made by the accused under circumstances which disclose without any substantial contradiction that they were made under extreme fear on his part that if he continued his denial of guilt he would be kept over night in the local and insufficiently guarded city jail, where he was admittedly frightened beyond self-control over the prospect of mob violence, and also under express promise made prior to the confessions that he would be promptly removed from this jail and turned over to the sheriff, who immediately brought him to Jackson for protection.
All of the judges agree that these confessions were not free and voluntary for the reasons above stated, and that they should therefore not have been admitted in the evidence, while Justices McGEHEE, GRIFFITH and L.A. SMITH, SR., are of the opinion that a judgment should be rendered here discharging the appellant under the evidence disclosed by the record. The result is that the cause is to be reversed and remanded for a new trial. Reversed and remanded.